DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 9/13/2021 for application number 17/473,629. 
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10-11 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (Pub. No. 2021/0318893).

In reference to claim 10, Zhang discloses a method (para. 0021) for accessing digital menus, comprising: detecting with a mobile computing device a user's location at a venue; identifying with the mobile computing device a menu associated with the venue (location is determined, and corresponding menu is determined, para. 0224-0235); generating with the mobile computing device a menu notification (notice that a menu is available is displayed, see fig. 7C); receiving at the mobile computing device a user selection associated with the menu notification; and displaying with the mobile computing device the menu associated with the venue (user can select notification, and menu is displayed, para. 0224-0235).
In reference to claim 11, Zhang discloses the method of claim 10, further comprising: determining with the mobile computing device whether a menu app is installed on the mobile computing device (determination made if full menu app is installed, para. 0233-35).
In reference to claim 16, Zhang discloses the method of claim 11, wherein: if the menu app is installed, determining with the mobile computing device a location of the venue; and determining with the app whether there is a menu associated with the venue location (location is determined, and app finds menu for location, para. 0224-0235).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 9, 12-13, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub. No. 2021/0318893) in view of Yahata et al. (Pub. No. 2021/0398646).

In reference to claim 1, Zhang teaches a method (para. 0021) for accessing menus associated with a venue (for accessing menus associated with a restaurant, para. 0225-26), comprising: receiving at a mobile computing device one of a Quick Response ("QR") code scan (QR scan, para. 0265-69), a menu link selection (web page link selection, para. 0280-82), a user selection of a menu notification and a Uniform Resource Locator ("URL") entry (web page link selection, para. 0280-82) while a user is at a venue (receiving step is when user is at restaurant, para. 0224-30; 0265-69); determining with the mobile computing device whether a menu app is installed on the mobile computing device (determination made if full menu app is installed, para. 0233-35); if the menu app is installed, determining using the app whether there is a menu associated with the venue (if full version of app is installed, the menu is searched for and displayed, see fig. 7C-7D and para. 0230-35); if the menu app is not installed (the Examiner notes that, “broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met,” see MPEP § 2111.04. Because Zhang teaches determining that the app is installed, the limitations that are conditional on the menu app not being installed do not need to be performed under the broadest reasonable interpretation, because the condition is not met. However, for compact prosecution, the Examiner is citing references for the limitations) … displaying with the mobile computing device the menu associated with the venue if the menu is available (Zhang teaches if the full app is not installed, a menu can still be displayed, para. 0236-43).
However, Zhang does not teach opening with the mobile computing device a URL associated with the scanned QR code or the URL entry, and determining whether there is a menu associated with the venue available at the URL.
Yahata teaches opening with the mobile computing device a URL associated with the scanned QR code or the URL entry, and determining whether there is a menu associated with the venue available at the URL (QR code opened, and request is made for menu associated with restaurant at the URL, para. 0219-0227).

One of ordinary skill in the art would have been motivated to modify the QR code of Zhang to include the URL of Yahata because Zhang does not specify what data is encoded in the QR code, and Yahata provides a QR code that can provide the restaurant company, store, and seat number to help enable orders (Yahata, para. 0219-27).
In reference to claim 2, Yahata further teaches the method of claim 1, further comprising: if the menu app is not installed, determining with the mobile computing device a location of the venue; and determining with the mobile computing device whether there is a menu associated with the venue available if the URL is based at least in part on the location (to fetch menu using URL, the URL has a particular store, or location, in it, para. 0224).
In reference to claim 3, Yahata further teaches the method of claim 2, wherein: if the menu app is not installed, determining with the mobile computing device whether there is a menu associated with the venue available if the URL is based at least in part on a name of the venue (to fetch menu using URL, the URL has a company name in it, para. 0224).
In reference to claim 6, Zhang further teaches the method of claim 1, wherein: if the menu app is installed, determining with the mobile computing device a location of the venue; and determining with the app whether there is a menu associated with the venue location (location is determined, and app finds menu for location, para. 0224-0235).
In reference to claim 9, Zhang further teaches the method of claim 1, further comprising: if the menu app is installed, displaying a notice to the user on the mobile computing device that a menu is available for the venue (if menu app is installed, notice that a menu is available is displayed, see fig. 7C).

In reference to claim 12, Zhang teaches the method of claim 11, further comprising: if the menu app is not installed, determining with the mobile computing device a location of the venue (location determined based on QR scan to find menu, para. 0265-69).
However, Zhang does not teach determining with the mobile computing device whether there is a menu associated with the venue available if a Uniform Resource Locator ("URL") is based at least in part on the location.
Yahata teaches determining with the mobile computing device whether there is a menu associated with the venue available if a Uniform Resource Locator ("URL") is based at least in part on the location (to fetch menu using URL, the URL has a particular store, or location, in it, para. 0224).
It would have been obvious to one of ordinary skill in art, having the teachings of Zhang and Yahata before the earliest effective filing date, to modify the location as disclosed by Zhang to include the URL as taught by Yahata.
One of ordinary skill in the art would have been motivated to modify the location code of Zhang to include the URL of Yahata because Zhang does not specify what data is encoded in the QR code, and Yahata provides a QR code that can provide the restaurant company, store, and seat number to help enable orders (Yahata, para. 0219-27).
In reference to claim 13, Yahata further teaches the method of claim 12, wherein: if the menu app is not installed, determining with the mobile computing device whether there is a menu associated with the venue available if the URL is based at least in part on a name of the venue (to fetch menu using URL, the URL has a company name in it, para. 0224).

In reference to claim 17, Zhang teaches a method (para. 0021) for accessing menus associated with a venue, comprising: receiving at a mobile computing device a Quick Response ("QR") code scan while a user is at a venue (user can scan QR code, para. 0265-69); … determining with the mobile computing device whether there is a menu associated with the venue … (determination if menu is available is made, para. 0224-0235); and displaying with the mobile computing device the menu associated with the venue if the menu associated with the venue is available (menu displayed, fig. 7C).
However, Zhang does not teach opening with the mobile computing device a Uniform Resource Locator ("URL") associated with the scanned QR code; a menu associated with the venue at the URL.
Yahata teaches opening with the mobile computing device a Uniform Resource Locator ("URL") associated with the scanned QR code; a menu associated with the venue at the URL (QR code opened, and request is made for menu associated with restaurant at the URL, para. 0219-0227).
It would have been obvious to one of ordinary skill in art, having the teachings of Zhang and Yahata before the earliest effective filing date, to modify the QR code as disclosed by Zhang to include the URL as taught by Yahata.
One of ordinary skill in the art would have been motivated to modify the QR code of Zhang to include the URL of Yahata because Zhang does not specify what data is encoded in the QR code, and Yahata provides a QR code that can provide the restaurant company, store, and seat number to help enable orders (Yahata, para. 0219-27).
In reference to claim 19, Zhang further teaches the method of claim 17, further comprising: determining with the mobile computing device whether a menu app is installed on the mobile computing device (determination made if full menu app is installed, para. 0233-35).
In reference to claim 20, Zhang further teaches the method of claim 19, further comprising: if the menu app is not installed, determining with the mobile computing device a location of the venue (location determined based on QR scan to find menu, para. 0265-69).
However, Zhang does not teach determining with the mobile computing device whether there is a menu associated with the venue available if the URL is based at least in part on the location.
determining with the mobile computing device whether there is a menu associated with the venue available if the URL is based at least in part on the location (to fetch menu using URL, the URL has a particular store, or location, in it, para. 0224).
It would have been obvious to one of ordinary skill in art, having the teachings of Zhang and Yahata before the earliest effective filing date, to modify the location as disclosed by Zhang to include the URL as taught by Yahata.
One of ordinary skill in the art would have been motivated to modify the location code of Zhang to include the URL of Yahata because Zhang does not specify what data is encoded in the QR code, and Yahata provides a QR code that can provide the restaurant company, store, and seat number to help enable orders (Yahata, para. 0219-27).	

Claims 4, 7-8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2021/0318893 A1) in view of Yahata et al. (US 2021/0398646 A1) as applied to claims 1 and 12 above, and in further view of Hession et al. (US 10,217,144 B1).

In reference to claim 4, Zhang teaches the method of claim 2, further comprising: if the menu app is not installed, determining with the mobile computing device a location of the venue (if full app is not installed, location is determined and corresponding menu displayed, para. 0225-26, 0239-43).
However, Zhang and Yahata do not teach determining a plurality of menus in proximity to the location; displaying information about the plurality of menus with the mobile computing device; receiving a menu selection from the user; and determining whether there is a menu associated with the selected venue.
Hession teaches determining a plurality of menus in proximity to the location; displaying information about the plurality of menus with the mobile computing device; receiving a menu selection from the user; and determining whether there is a menu associated with the selected venue (plurality of proximate menus are displayed, and user can select one, col. 16, line 56 – col. 7, line 46, figs. 9 and 10).
It would have been obvious to one of ordinary skill in art, having the teachings of Zhang, Yahata, and Hession before the earliest effective filing date, to modify the menu as disclosed by Zhang to include the plurality of menus as taught by Hession.
One of ordinary skill in the art would have been motivated to modify the menu of Zhang to include the plurality of menus of Hession because it would allow users to select which menu they want (Hession, col. 16, line 56 – col. 7, line 46).
In reference to claim 7, Zhang teaches the method of claim 1, wherein: if the menu app is installed, determining with the mobile computing device a location of the user (if full app is installed, location is determined and corresponding menu displayed, para. 0225-0235).
However, Zhang and Yahata do not teach determining with the app whether there is a menu associated with the user's location; and displaying with the mobile computing device a list of possible menus in proximity to the user's location.
Hession teaches determining with the app whether there is a menu associated with the user's location; and displaying with the mobile computing device a list of possible menus in proximity to the user's location (plurality of proximate menus are displayed, and user can select one, col. 16, line 56 – col. 7, line 46, figs. 9 and 10).
It would have been obvious to one of ordinary skill in art, having the teachings of Zhang, Yahata, and Hession before the earliest effective filing date, to modify the menu as disclosed by Zhang to include the plurality of menus as taught by Hession.

In reference to claim 8, Hession further teaches the method of claim 7, further comprising: receiving a user selection of a menu from the list of possible menus; and determining whether there is a menu available for the selected venue (user can select a menu, and the menu is requested and display, col. 16, line 56 – col. 7, line 46, figs. 9 and 10).

In reference to claim 14, Zhang teaches the method of claim 12, further comprising: if the menu app is not installed, determining with the mobile computing device a location of the venue.
However, Zhang does not teach determining a plurality of menus in proximity to the location; displaying information about the plurality of menus with the mobile computing device; receiving a menu selection from the user; and determining whether there is a menu associated with the selected venue.
Hession teaches determining a plurality of menus in proximity to the location; displaying information about the plurality of menus with the mobile computing device; receiving a menu selection from the user; and determining whether there is a menu associated with the selected venue (plurality of proximate menus are displayed, and user can select one, col. 16, line 56 – col. 7, line 46, figs. 9 and 10).
It would have been obvious to one of ordinary skill in art, having the teachings of Zhang, Yahata, and Hession before the earliest effective filing date, to modify the menu as disclosed by Zhang to include the plurality of menus as taught by Hession.
One of ordinary skill in the art would have been motivated to modify the menu of Zhang to include the plurality of menus of Hession because it would allow users to select which menu they want (Hession, col. 16, line 56 – col. 7, line 46).

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2021/0318893 A1) in view of Yahata et al. (US 2021/0398646 A1) as applied to claims 1 and 17 above, and in further view of Theus et al. (US 2018/0240055 A1).

In reference to claim 5, Zhang and Yahata do not teach the method of claim 1, wherein: when no menu is available, displaying with the mobile computing device a notice that a menu is not available.
Theus teaches the method of claim 1, wherein: when no menu is available, displaying with the mobile computing device a notice that a menu is not available (if no results are found, a notification is displayed, para. 0095).
It would have been obvious to one of ordinary skill in art, having the teachings of Zhang, Yahata, and Theus before the earliest effective filing date, to modify the menu as disclosed by Zhang to include the not available notification as taught by Theus.
One of ordinary skill in the art would have been motivated to modify the menu of Zhang to include the not available notification of Theus because in a situation a menu is not available or cannot be retrieved, it would notify the user of what happened (Theus, para. 0095).

In reference to claim 18, Zhang and Yahata do not teach the method of claim 17, further comprising: displaying with the mobile computing device a notice that there is no menu available associated with the venue.
Theus teaches the method of claim 17, further comprising: displaying with the mobile computing device a notice that there is no menu available associated with the venue (if no results are found, a notification is displayed, para. 0095).

One of ordinary skill in the art would have been motivated to modify the menu of Zhang to include the not available notification of Theus because in a situation a menu is not available or cannot be retrieved, it would notify the user of what happened (Theus, para. 0095).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2021/0318893 A1) as applied to claim 11 above, and in further view of Theus et al. (US 2018/0240055 A1).

In reference to claim 15, Zhang and Yahata do not teach the method of claim 11, wherein: when no menu is available, displaying with the mobile computing device a notice that a menu is not available.
Theus teaches the method of claim 11, wherein: when no menu is available, displaying with the mobile computing device a notice that a menu is not available (if no results are found, a notification is displayed, para. 0095).
It would have been obvious to one of ordinary skill in art, having the teachings of Zhang, Yahata, and Theus before the earliest effective filing date, to modify the menu as disclosed by Zhang to include the not available notification as taught by Theus.
One of ordinary skill in the art would have been motivated to modify the menu of Zhang to include the not available notification of Theus because in a situation a menu is not available or cannot be retrieved, it would notify the user of what happened (Theus, para. 0095).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Madruzak (US 7953873 B1), Thukral (US 20150149307 A1), and Wilson (US 20140006182 A1) all of which teach location-based menus, and Jaladi (US 20180103109 A1), which teaches determining if a native application is installed, proceeding in the native application if the app is installed, or proceeding in a web application if the app is not installed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174